Dewey, J.
As a motion in arrest of judgment, as to all matters existing before verdict, such motion cannot avail the defendant. St. 1852, c. 312, § 22. As to the objection to the verdict itself, by reason of the form in which it was rendered we do not think it tenable. It is similar to the form that had been specially provided as to personal actions, and in practice has, we believe, been adopted in common with the more technical form in writs of entry, “ that the tenant has disseised,” &c.
The amendments allowed by the court were well authorized by our statutes as to amendments, and are within the liberal provisions of St. 1852, c. 312, § 32, and now confirmed by Gen. Sts. c. 129, § 41. These provisions allow amendments in sub stance materially changing the parties and the form of the pleadings. They are to be made by leave of the court, who, it is to be assumed, will fully protect the just claims of all parties and allow no amendments that will injuriously affect their proper rights, and in reference to such amendments will so regulate the terms thereof as to preclude all injustice.
We perceive no legal ground for sustaining the exceptions taken in the present case. Exceptions overruled.